--------------------------------------------------------------------------------

Exhibit 10.72
 
IRREVOCABLE VOTING DEED AND
CORPORATE REPRESENTATIVE APPOINTMENT
 
This IRREVOCABLE VOTING DEED AND CORPORATE REPRESENTATIVE APPOINTMENT (this
“Deed”) is made on May 18, 2009, by and among (1) RSL Savannah LLC, a Delaware
limited liability company (“RSL Savannah”) (RSL Savannah together with all RSL
Permitted Transferees (including Ronald S. Lauder (“RSL”)) and their respective
successors, permitted assigns, heirs and legal representatives are herein
referred to as the “RSL Investors”), (2) Time Warner Media Holdings B.V., a
besloten vennootschap met beperkte aansprakelijkheid organized under the laws of
the Netherlands (“TW”) (TW together with all TW Permitted Transferees and their
respective successors, permitted assigns, heirs and legal representatives are
herein referred to as the “TW Investors”) and (3) Central European Media
Enterprises Ltd., a Bermuda company (the “Company”).  Each capitalized term used
but not otherwise defined herein shall have the meaning ascribed to such term in
the Investor Rights Agreement, dated as of the date hereof, by and among RSL,
RSL Savannah, RSL Investment LLC, a Delaware limited liability company, RSL
Investments Corporation, a Delaware corporation, TW, the Company and the other
parties set forth therein (as such may amended, modified, or supplemented from
time to time, the “Investor Rights Agreement”).
 
Recitals.
 
WHEREAS, the Company and TW Media Holdings LLC, a Delaware limited liability
company (“TWMH”) entered into that certain Subscription Agreement, dated as of
March 22, 2009 (the “Subscription Agreement”);
 
WHEREAS, TWMH has assigned its rights and obligations under the Subscription
Agreement to TW, pursuant to the terms of that certain Assignment and Assumption
Agreement, dated May 1, 2009, by and between TWMH and TW;
 
WHEREAS, the Company has, at the same time as entering into this Deed, issued to
TW four million five hundred thousand (4,500,000) Class B Common Shares (the “TW
Class B Common Shares”) and fourteen million five hundred thousand (14,500,000)
Class A Common Shares (the “TW Class A Common Shares” and, together with the TW
Class B Common Shares, the “TW Shares”), on the terms and conditions set forth
in the Subscription Agreement;
 
WHEREAS, RSL is the sole member of RSL Savannah LLC;
 

WHEREAS, TW hereby agrees that RSL Savannah or such other Permitted Holder (as
defined below) as RSL Savannah may from time to time nominate for such purpose
(the “Voting Rights Holder”) shall have the exclusive right, and RSL Savannah
hereby accepts such right, on the terms and conditions set forth herein, to
exercise the power to vote, except in connection with any action, vote or
consent to be taken or given in respect of the exclusions to the appointment
described in Section 4 below, (a) any and all TW Shares owned by the TW
Investors, (b) any and all Class A Common Shares, Class B Common Shares or any
other Equity Securities owned by the TW Investors that any TW Investor may
acquire hereafter and (c) any Equity Securities owned by the TW Investors issued
or issuable in exchange for or with respect to or otherwise deriving from any
such TW Shares, Class A Common Shares, Class B Common Shares or such other
Equity Securities, whether (i) by way of dividend, split, subdivision,
conversion or consolidation of shares or (ii) in connection with a
reclassification, recapitalization, amalgamation, merger, consolidation, going
private, tender offer, change of control, other reorganization or similar
transaction, and in each case in clauses (a) through (c) above, whether owned
beneficially or of record, after the date hereof (including, without limitation,
all Class A Common Shares and/or Class B Common Shares Transferred to any TW
Investor by an RSL Investor or an Affiliate thereof) (collectively, the “Subject
Shares”);
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, in connection therewith, the parties hereto desire to enter into this
Deed to provide for certain matters with respect to voting of the Subject
Shares; and
 
WHEREAS, TW hereby agrees and acknowledges that the entry by it into this Deed,
on the terms and conditions set forth herein, is a condition to the entry by the
Company into the Subscription Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
1.           Right to Vote the Subject Shares.  Effective as of the Closing
Date, each TW Investor hereby irrevocably agrees in relation to the Subject
Shares that the Voting Rights Holder shall be entitled to exercise, in its
absolute discretion and to the exclusion of the TW Investors in respect of the
Subject Shares, all the voting rights of each of the TW Investors with respect
to the Subject Shares (the “TW Voting Rights”) until such time as this Deed
terminates in accordance with its terms; provided, however, that the TW Voting
Rights with respect to the Subject Shares shall remain with the TW Investors in
connection with any action, vote or consent to be taken or given in respect of
the exclusions to the appointment described in Section 4 below (only to the
extent of such exclusion and only in respect of the Subject Shares).  The Voting
Rights Holder shall take any and all steps that it deems reasonably necessary in
order to carry out its appointment hereunder and TW hereby agrees to take, and
agrees to procure that each TW Investor takes, upon the request of the Voting
Rights Holder, such further action and to execute and to cause to be executed
such other instruments as necessary to effectuate the intent of this Deed.  TW
hereby irrevocably undertakes, to the Voting Rights Holder and the Company, and
agrees to procure that each TW Investor undertakes to the Voting Rights Holder
and the Company, not to appoint any Person (other than a Voting Rights Holder)
as its representative, proxy or attorney to attend any general meeting of the
Company or to sign any written resolution of shareholders of the Company or
otherwise to exercise any of the TW Voting Rights except, with respect to the
Subject Shares only, in connection with any action, vote or consent to be taken
or given in respect of the exclusions to the appointment described in Section 4
below (only to the extent of such exclusion and only in respect of the Subject
Shares).  Prior to the Transfer of any Subject Shares, to the fullest extent
permitted by applicable Law in the case of any Involuntary Transfer, TW shall
cause any TW Permitted Transferee of any Subject Shares, as a condition of its
receipt of the Subject Shares, to execute a joinder to this Deed in the form
attached hereto as Exhibit A, whereby such transferee agrees to be bound by this
Deed, and to be treated as, and be entitled to the benefits of, and subject to
the obligations and restrictions applicable to, TW and a TW Investor for all
purposes of this Deed.  The Company shall be entitled to refuse to (i) register
any Transfer of any Subject Shares if the relevant recipient has not executed
such a joinder to this Deed and (ii) recognize any vote not in accordance with
the terms of this Deed.


 

--------------------------------------------------------------------------------

 

2.           Irrevocable Appointment of Representative.  Effective as of the
Closing Date, as security for their respective obligations hereunder, and
subject to the provisions of Section 5 herein, each TW Investor hereby
irrevocably (to the fullest extent permitted by Bermuda Law) constitutes and
appoints (and will procure that each registered holder from time to time of any
of the Subject Shares will constitute and appoint), except in connection with
any action, vote or consent to be taken or given in respect of the exclusions to
the appointment described in Section 4 below (only to the extent of such
exclusion), the Voting Rights Holder’s designee (which designee shall be a
Person set forth on Schedule B hereto) as the true and lawful corporate
representative of each TW Investor (the “Representative”), to the fullest extent
of each such Person’s voting rights with respect to the Subject Shares held by
them, until such time as this Deed terminates in accordance with its terms.  It
is acknowledged that the appointment of the Representative under this Deed takes
effect as a corporate representative appointment for the purposes of the
Bye-laws of the Company.
 
3.           Power to Appoint Proxy.  Effective as of the Closing Date, and
subject to Section 5 below, each TW Investor hereby irrevocably authorizes the
Voting Rights Holder to appoint from time to time on its behalf any of the
Persons set forth on Schedule B hereto as its true and lawful proxy that shall
be deemed to be coupled with a proprietary interest of the Voting Rights Holder
(the “Proxies”), to exercise the TW Voting Rights, except in connection with any
action, vote or consent to be taken or given in respect of the exclusions to the
appointment described in Section 4 below (only to the extent of such
exclusion).  Such power shall continue until such time as this Deed terminates
in accordance with its terms.  As further security for their respective
obligations hereunder each TW Investor hereby constitutes and appoints (and will
procure that each registered holder from time to time of any of the relevant
Subject Shares will constitute and appoint) the Voting Rights Holder as its
lawful attorney in fact with power to appoint and execute proxies to vote on its
behalf at any general meeting of the Company in respect of any and all Subject
Shares owned by it from time to time and to sign any shareholder resolutions in
lieu of a meeting and any other consents or waivers in relation to any or all
such Subject Shares and to sign and give any required notices of the
appointments under this Deed, except in connection with any action, vote or
consent to be taken or given in respect of the exclusions to the appointment
described in Section 4 below.
 
4.           Exclusions to the Appointments.  The rights to vote 50% of the TW
Class A Common Shares and 50% of the TW Class B Common Shares (and 50% of all
Equity Securities owned by the TW Investors issued or issuable in exchange for
or with respect to or otherwise deriving from the TW Class A Common Shares and
the TW Class B Common Shares, respectively, whether (i) by way of dividend,
split, subdivision, conversion or consolidation of shares or (ii) in connection
with a reclassification, recapitalization, merger, consolidation, going private,
tender offer, amalgamation, change of control, other reorganization or similar
transaction) and any other Class A Common Shares acquired by a TW Investor after
the date hereof (collectively, the “TW Excluded Shares”) and the appointment of
the Representative and the Proxies related to the TW Excluded Shares pursuant to
this Deed shall not apply to any action, vote or consent to be taken or given by
any TW Investor in respect of any Change of Control Transaction.  For the
avoidance of doubt, the Voting Rights Holder shall have the sole right to vote,
and the Proxies will apply to, with respect to a Change of Control Transaction,
any Class B Common Shares that were Transferred to any TW Investor by any RSL
Investor pursuant to the Investor Rights Agreement.  The rights to vote the
Subject Shares and the appointment of the Representative and the Proxies related
to the Subject Shares pursuant to this Deed shall not apply to any action, vote
or consent to be taken or given by any TW Investor in respect of any actions of
the Company described in Section 6.2(a) of the Investor Rights Agreement.  The
voting of the Subject Shares pursuant to this Deed, shall be subject to the
obligations of the RSL Investors set forth in Section 6.1 of the Investor Rights
Agreement.
 

--------------------------------------------------------------------------------


 
5.           Provisions applying to the Voting Rights Holder.
 
5.1        The Voting Rights Holder shall at all times be a “Permitted
Holder.”  For the purposes of this Deed, a “Permitted Holder” means (a) RSL
Savannah, (b) RSL and (c) any Person in the same Group as RSL for so long as
such Person remains in the same Group as RSL, provided that such Person is also
a “Permitted Holder” under each of the agreements set forth on Schedule A hereto
(as such term is defined therein).
 
5.2         RSL Savannah hereby warrants and represents to the other parties
hereto that RSL Savannah is, on the date hereof, a Permitted Holder.
 
5.3         RSL Savannah hereby undertakes to procure that at all times the TW
Voting Rights are exercised by or on the instructions of a Permitted Holder.
 
5.4         Each of RSL and the Voting Rights Holder shall jointly and severally
indemnify and hold harmless the TW Investors against any and all losses,
liabilities, damages and expenses (including all reasonable costs and expenses
related thereto or incurred in enforcing this Section 5.4) suffered or sustained
by the TW Investors arising from claims asserted by any Person with respect to
the exercise of the TW Voting Rights by the Voting Rights Holder; provided,
however, that under no circumstances shall RSL or the Voting Rights Holder have
any obligation to indemnify or hold harmless the TW Investors for any losses,
liabilities, damages or expenses arising from (x) any claims asserted by the TW
Investors or any of their Affiliates or (y) the exercise of the TW Voting Rights
by any Person (including the TW Investors) other than the Voting Rights Holder;
provided, further, that the provisions of clauses (x) and (y) above shall not
limit any right of the TW Investors to make a claim for a breach of this Deed or
otherwise enforce the terms of this Deed.
 
6.           Representations and Warranties.  Each TW Investor hereby severally
represents and warrants to the Voting Rights Holder and the Company solely in
respect of the Subject Shares held by it as follows:
 
6.1         Ownership of Subject Shares.  The Voting Rights Holder has sole
voting power and sole power to issue instructions with respect to the Subject
Shares except in connection with any action, vote or consent to be taken or
given in respect of the exclusions to the appointment described in Section 4
(only to the extent of such exclusion).


 

--------------------------------------------------------------------------------

 


6.2         Power; Binding Agreement.  It has all requisite power and authority
to enter into and perform all of its obligations under this Deed.  The
execution, delivery and performance of this Deed by it shall not violate any
agreement to which it is a party, including, without limitation, any voting
agreement, proxy arrangement, pledge agreement, shareholders agreement, voting
trust or trust agreement.  This Deed has been duly and validly executed and
delivered by it and constitutes a legally valid and binding obligation of it,
enforceable against it in accordance with its terms.  There is no beneficiary or
holder of a voting trust certificate or other interest of any trust of which it
is a trustee whose consent is required for the execution and delivery of this
Deed or the compliance by it with the terms hereof.
 
6.3         No Conflicts. Neither the execution and delivery of this Deed by it,
nor the compliance by it, with any of the provisions hereof shall (a) conflict
with or violate any agreement, Law, rule, regulation, order, judgment or
decision or other instrument binding upon it, or any of its properties or
assets, nor require any consent, notification, regulatory filing or approval
which has not been obtained, (b) result in any violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give to any third party a right of termination, cancellation, material
modification or acceleration) under any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which it is a party or by
which it or any of its properties or assets, as the case may be, may be bound or
affected, or (c) conflict with, or result in any breach of, any organizational
documents applicable to it.
 
7.           Specific Performance.  Each TW Investor hereby severally
acknowledges and agrees that damages would be an inadequate remedy for any
breach of the provisions of this Deed and agrees that the obligations of a TW
Investor shall be specifically enforceable by (a) the Voting Rights Holder and
(b) the Company, and that the Voting Rights Holder and the Company shall each be
entitled to seek injunctive or other equitable relief upon a breach by a TW
Investor without the necessity or obligation to prove actual damages.  This
provision is without prejudice to any other rights the Voting Rights Holder may
have against a TW Investor whether pursuant to this Deed, applicable Law or
otherwise.
 
8.           Term.
 
8.1         Subject to Section 8.2 hereof, this Deed (and the appointments and
Proxies hereunder) shall terminate and be of no further force and effect on the
date that is the later of (a) May 18, 2013 and (b) the date that there are no
longer any Class B Common Shares outstanding.  Notwithstanding the foregoing,
but subject to Section 8.2 hereof, at anytime after May 18, 2013, TW may elect
to terminate this Deed (and the appointments and Proxies hereunder).  Upon
termination of this Deed, 50% of the TW Class B Common Shares held by the TW
Investors and their Affiliates thereof (and any Class B Common Shares owned by
any TW Investor issued or issuable in exchange for or with respect to or
otherwise deriving from such TW Class B Common Shares, whether (i) by way of
dividend, split, subdivision, conversion or consolidation of shares or (ii) in
connection with a reclassification, recapitalization, amalgamation, merger,
consolidation, going private, tender offer, change of control, other
reorganization or similar transaction)), including without limitation all Class
B Common Shares Transferred to any TW Investor or Affiliate thereof by an RSL
Investor or any Affiliate thereof, shall automatically and without the need of
any further action on the part of the holder of such Class B Common Shares,
convert to Class A Common Shares and the Company hereby agrees that such event
will be treated as an automatic election by such Person to convert such Class B
Common Shares into Class A Common Shares under Section 3(4) of the Company’s
Bye-laws and that, upon any such deemed election, the Company shall amend its
register of shares to reflect that conversion.


 

--------------------------------------------------------------------------------

 


8.2         Notwithstanding any other provision to the contrary, this Deed (and
the appointments and Proxies hereunder) shall not terminate prior to the date
that is the latest maturity date of the outstanding indebtedness of the Company
as in effect as of the Effective Date (or the earlier repayment thereof (without
giving effect to any extension thereof or amendment thereto)), as set forth on
Schedule A hereto or, if earlier, on such date that the ownership of the Subject
Shares by the TW Investors would not result in a default, a “Fundamental Change”
or the making of a “Change of Control Offer” as such terms are defined in the
documents evidencing the outstanding indebtedness of the Company as in effect as
of the Effective Date, as set forth on Schedule A hereto, under such
indebtedness.
 
9.           Legend.
 
9.1         Subject to Section 9.2, the Parties acknowledge and agree that the
Subject Shares shall bear a restrictive legend in substantially the following
form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
CONTAINED IN AN IRREVOCABLE VOTING DEED AND CORPORATE REPRESENTATIVE
APPOINTMENT, DATED AS OF MAY 18, 2009, BY AND AMONG THE COMPANY, RSL SAVANNAH
LLC, RONALD S. LAUDER AND TIME WARNER MEDIA HOLDINGS B.V., AS MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY).
 
9.2           The legend set forth above shall be removed and the Company shall
issue a certificate without such legend to the holder of any such Subject Shares
upon the earlier of (i) the termination of this Deed in accordance with Section
8 hereof or (ii) such time as such shares (or the holder thereof) shall no
longer be subject to the terms of this Deed.
 
10.         Miscellaneous.
 
10.1       Amendments.  This Deed may be amended, modified or supplemented only
by a written instrument executed by each of the parties hereto.
 
10.2       Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for in this Deed shall be in writing and shall
be deemed validly given upon personal delivery or one day after being sent by
overnight courier service or on the date of transmission if sent by facsimile
(so long as for notices or other communications sent by facsimile, the
transmitting facsimile machine records electronic conformation of the due
transmission of the notice), at the following address or facsimile number, or at
such other address or facsimile number as a party may designate to the other
parties:


 

--------------------------------------------------------------------------------

 


(a)      if to RSL Savannah, to:
 
Ronald S. Lauder
767 Fifth Avenue, Suite 4200
New York, New York, 10153
Facsimile:  (212) 572-4093
 
with a copy to (which shall not constitute notice):
 
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Facsimile: (212) 751-4864
Attention:  Raymond Y. Lin
Taurie M. Zeitzer
 
(b)      if to TW, to:
 
Time Warner Media Holdings B.V.
c/o Time Warner Inc.
One Time Warner Center
New York, NY 10019
Facsimile: 212-484-7167
Attention:  General Counsel
Facsimile: 212-484-7299
 
Attention: Senior Vice President – Mergers and Acquisitions
 
with a copy to (which shall not constitute notice):
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Facsimile: (212) 728-8111
Attention: William H. Gump
Gregory B. Astrachan
 
(c)      if to the Company, to:
 
Central European Media Enterprises Ltd.
c/o CME Development Corporation
52 Charles Street
London W1J 5EU
United Kingdom
Facsimile: +44 871 911 6275
Attention: General Counsel


with a copy to (which shall not constitute notice):
 
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention:  John J. Altorelli
Jeffrey A. Potash
Facsimile:   (212) 259-6333
 
 

--------------------------------------------------------------------------------

 


10.3           Successors and Assigns.  This Deed shall inure to the benefit of
the parties, and shall be binding upon the parties and their respective
successors, permitted assigns, heirs and legal representatives.
 
10.4           Third Party Beneficiaries.  The parties hereto agree that nothing
herein expressed or implied is intended to confer upon or give any rights or
remedies to any other person under or by reason of this Deed.
 
10.5           Descriptive Headings.  The headings of the articles, sections and
subsections of this Deed are inserted for convenience of reference only and
shall not be deemed to constitute a part hereof or affect the interpretation
hereof.
 
10.6           Applicable Law.  THIS DEED SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS AND RELATIONSHIP HEREUNDER OF THE PARTIES SHALL
BE GOVERNED BY, THE LAWS OF BERMUDA WITHOUT REFERENCE TO THE PRINCIPLES OF
CONFLICTS OF LAWS.
 
10.7           Counterparts.  This Deed may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.  This Deed,
once executed by a party, may be delivered to the other parties hereto by
facsimile or electronic transmission of a copy of this Deed bearing the
signature of the party so delivering this Deed.
 
10.8           Entire Agreement.  This Deed, together with the Investor Rights
Agreement, the Subscription Agreement, the Registration Rights Agreement, that
certain letter agreement by and between Ronald S. Lauder and TWMH dated as of
March 22, 2009, and that certain letter agreement by and between the Company and
TWMH, dated as of the date hereof, contain the entire agreement of the parties
with respect to the subject matter hereof and supersede all other prior
agreements, understandings, statements, representations and warranties, oral or
written, express or implied, between the parties and their respective
affiliates, representatives and agents in respect of such subject matter.
 
10.9           SUBMISSION TO JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS DEED SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
NEW YORK LOCATED IN NEW YORK COUNTY, NEW YORK OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK (EACH, A “NEW YORK COURT”), AND, BY
EXECUTION AND DELIVERY OF THIS DEED, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS FROM ANY
THEREOF.  EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF TO SUCH PARTY BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS ADDRESS
SPECIFIED IN SECTION 10.2.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY
JURY, AND EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
 
 

--------------------------------------------------------------------------------

 


10.10           Severability.  Every term and provision of this Deed is intended
to be severable.  If any term or provision hereof is illegal or invalid for any
reason whatsoever, such term or provision will be enforced to the maximum extent
permitted by Law and, in any event, such illegality or invalidity shall not
affect the validity of the remainder of this Deed.  For the avoidance of doubt,
in the event that an appointment in the capacity as a proxy or a corporate
representative, as the case may be, is deemed unlawful or invalid, the parties
hereto agree that the appointment shall be deemed to be in the capacity that was
not deemed unlawful or invalid, and any and all actions previously taken, or
taken thereafter, shall be deemed to have been taken, and will be taken, in such
other capacity.
 
10.11           Further Assurances.  In connection with this Deed and the
transactions contemplated hereby, each party shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary, helpful or appropriate to effectuate and perform the provisions of
this Deed and such transactions.
 
[SIGNATURE PAGE FOLLOWS]


 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Deed to be executed and
delivered by their respective officers hereunto duly authorized as of the date
first above written.
 
 

 
RSL SAVANNAH LLC
     
By:
/s/ Ronald Lauder
   
Name: Ronald S. Lauder
   
Title: Sole Member
       
/s/ Ronald Lauder
 
Ronald S. Lauder (for purposes of Section 5.4 only)

 
 
Signature Page to Irrevocable Voting Deed and Corporate Representative
Appointment

 

--------------------------------------------------------------------------------

 



 
TIME WARNER MEDIA HOLDINGS B.V.
     
By:
/s/ Stephen Kapner
   
Name: Stephen N. Kapner
   
Title: Director

 
 
Signature Page to Irrevocable Voting Deed and Corporate Representative
Appointment


 

--------------------------------------------------------------------------------

 



 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
     
By:
/s/ Wallace Macmillan
   
Name: Wallace Macmillan
   
Title: Chief Financial Officer



 
Signature Page to Irrevocable Voting Deed and Corporate Representative
Appointment


 

--------------------------------------------------------------------------------

 


EXHIBIT A

 
This JOINDER AGREEMENT (this “Joinder”) to that certain Irrevocable Voting Deed
and Corporate Representative Appointment, dated as of May 18, 2009 (the “Deed”),
by and among (1) RSL Savannah LLC, a Delaware limited liability company (“RSL
Savannah”) (RSL Savannah together with all RSL Permitted Transferees (including
Ronald S. Lauder (“RSL”)) and their respective successors, permitted assigns,
heirs and legal representatives are herein referred to as the “RSL Investors”),
(2) Time Warner Media Holdings B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands (“TW”) (TW
together with all TW Permitted Transferees and their respective successors,
permitted assigns, heirs and legal representatives are herein referred to as the
“TW Investors”) and (3) Central European Media Enterprises Ltd., a Bermuda
company (the “Company”), and any parties to the Deed who agree to be bound by
the terms of the Deed, is made and entered into as of [•] by [•]
(“Holder”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Deed.
 
WHEREAS, Holder has acquired certain Subject Shares, and as a condition to
acquiring such Subject Shares, the Deed requires Holder, as a holder of Subject
Shares, to become a party to the Deed, and Holder agrees to do so in accordance
with the terms hereof.
 
NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, Holder, intending to be legally bound, hereby
agrees as follows:
 
Agreement to be Bound.  Holder hereby agrees that upon execution of this
Joinder, Holder shall become a party to the Deed and shall be fully bound by,
and subject to, all of the covenants, terms and conditions of the Deed
applicable to a holder of Subject Shares, as if Holder had signed the Deed and
been an original party thereto.
 
Representations and Warranties.  Holder hereby represents and warrants as
follows: (i) Holder has all requisite power and authority to enter into this
Joinder and to carry out his, her or its obligations hereunder; (ii) this
Joinder has been duly executed by Holder, and constitutes a valid and binding
obligation enforceable against Holder in accordance with its terms; and (iii)
Holder has received a copy of the Deed and any and all other information and
materials that Holder deems reasonably necessary or appropriate to enable Holder
to make an informed decision concerning the transactions contemplated by the
Deed.
 
Applicable Law.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF BERMUDA
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS.
 
**********************************
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Holder has caused this Joinder to be executed and delivered
by its officer hereunto duly authorized as of the date first above written.
 

   
Holder
             
By:
Name:
   
Title:



 

--------------------------------------------------------------------------------